LIVERMORE, Judge,
concurring.
I join Judge Lacagnina’s opinion but wish to add additional reasons. Assuming “Campus Capers” could be constitutionally found obscene without evidence of community standards under Paris Adult Theatre I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 446 (1973), our statute should be read as requiring more. City of Phoenix v. Fine, 4 Ariz.App. 303, 420 P.2d 26 (1966), required such evidence under an earlier statute. When the statute was revised after Paris Adult Theatre, supra, the legislature did not provide for conviction on the basis of examining the allegedly obscene articles alone. This to me seems to be an acquiescence in the rule of Fine and requires that we apply it.
Even if a trier could rely on the exhibits alone, I do not believe there to be sufficient evidence to convict. “Campus Capers” for 95 percent of its length depicts sexual conduct as defined in A.R.S. § 13-3501(7). Ob*320viously, therefore, it appeals to an interest in sex. Whether such an interest is “morbid,” “shameful,” or “unhealthy” as required by the word “prurient” in the definition of obscenity, Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 105 S.Ct. 2794, 86 L.Ed.2d 394 (1985), seems to me to require evidence. One cannot characterize an interest as morbid or unhealthy simply because one does not share it. Those terms imply some adverse effect on the life of the viewer apart from the interest. Given the amount of such material currently purveyed, if interest in depictions of explicit sexual activity is unhealthy, our population seems desperately sick. Before reaching that conclusion something more than mere speculation ought to be required.
For the same reasons, evidence that “Campus Capers” was “patently offensive" ought to be required. Offensiveness can only be judged by the level of toleration within a society. That something is widely distributed indicates toleration by a significant segment of society. In the face of this, a trier can find patent offensiveness only by applying a personal standard belied by what in fact appears to be happening in society.
I personally do not like to require testimony of community standards, presumably to be supplied by experts, but the elements of obscenity as defined by our legislature and as mandated by the United States Constitution seem to me to require it.